DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-8, 10, 12, 71-75, 84, and 99-100 are allowable. Claims 88-98, previously withdrawn from consideration as a result of a species election requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art does not teach a method for producing a fucosylated oligosaccharide in a bacterium comprises expressing a lactose-accepting α(1,3) fucosyltransferase enzyme in a host bacterium, wherein the amino acid sequence of said enzyme comprises at least 90% identity to full length CafC (SEQ ID NO:2), as instantly claimed. In addition, applicant submitted Declaration filed on 9/2/2021 and 6/8/2022 demonstrated that enzymes with similar homologies showed very different capacities to utilize lactose and make 3-fucosyllactose. Therefore, before the effective filing date of the claimed invention, it would not have been obvious to one of ordinary skill in the art to predict function (e.g., lactose-accepting ability) of α(1,3) fucosyltransferase enzymes solely based on their sequence homology.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN Y FAN/Primary Examiner, Art Unit 1651